Citation Nr: 9918978	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-15 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to September 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to service 
connection for PTSD and his claim of entitlement to a 
nonservice-connected pension.  The Board notes that the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes is discussed in the 
REMAND portion, following the decision below.

With respect to the veteran's claim of entitlement to service 
connection for PTSD, the RO denied service connection in a 
June 1995 rating decision.  The veteran was notified of this 
decision the same month.  While the veteran filed a notice of 
disagreement as to this rating decision, he did not timely 
file a substantive appeal.  As such, the June 1995 rating 
decision became final in accordance with applicable law.

In June 1997, the veteran attempted to reopen his claim of 
service connection for PTSD.  The RO, in a July 1997 rating 
decision, denied the veteran's claim and informed the veteran 
that new and material evidence was required to reopen his 
claim.  Subsequently, the veteran filed this appeal.

Additionally, the Board notes that the veteran requested to 
appear personally for a hearing before a Member of the Board.  
This hearing was scheduled for March 11, 1999.  The veteran 
failed to report, and there is nothing in the record 
indicating either that the veteran was not provided with 
proper notice of this hearing or that he had requested a 
postponement.  As such, the Board will consider the veteran's 
claim based on the current evidence of record, as allowed by 
applicable VA regulation.  See 38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was last 
denied by the RO in a June 1995 rating decision; the veteran 
was properly notified of that determination, and no appeal 
was perfected therefrom.

2.  Evidence received since the RO's June 1995 determination 
consists of VA outpatient treatment records (dated from 
October 1995 to September 1997).  In effect, the state of the 
record remains unchanged.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's June 1995 determination 
is not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  The June 1995 determination is final, and the veteran's 
claim of entitlement to service connection for PTSD may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1998). When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156(a).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  A well 
grounded claim of service connection under 38 U.S.C.A. § 1110 
generally requires 1) medical evidence of a current 
disability; 2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 3) medical evidence of a nexus or link between 
the asserted in-service injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506  
(1995).  

With respect to PTSD, a well grounded claim requires the 
presence of three elements.  These elements are 1) a current 
medical diagnosis of PTSD; 2) lay statements (presumed 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and 3) medical evidence of a nexus between 
service and the current PTSD disability.  See Cohen v. Brown, 
10 Vet. App. 128, 136-137 (1997); see also Caluza v. Brown, 
supra; cf  38 C.F.R. § 3.304(f) (1998).

If the veteran meets the burden imposed by 38 U.S.C.A. 
§ 5107(a), eligibility for a PTSD service connection award 
requires 1) a current, clear medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See Cohen v. Brown, supra; 
38 C.F.R. § 3.304(f).

II.  Factual Background

When the RO considered the veteran's claim in June 1995, the 
pertinent evidence of record consisted of the veteran's 
service personnel records (including service medical 
records), VA outpatient treatment records (dated from 
December 1985 to February 1995), the veteran's statements as 
to his in-service stressors, and a VA PTSD evaluation 
(conducted in May 1995).

The veteran's service personnel records are negative for any 
decorations or awards indicative of combat, although they 
indicate that the veteran was an assistant gunner.  They also 
reflect the veteran's period of imprisonment, beginning in 
July 1970.

The VA outpatient treatment records are silent as to the 
veteran's service history, including the veteran's claimed 
in-service stressors.  They do not reflect a diagnosis of 
PTSD, although they do note the veteran's chronic depression, 
with suicidal ideology.

The veteran's stressors statement (dated in February 1995) 
indicates that the company the veteran was attached to while 
in Vietnam was subject to daily missile attacks, that he was 
imprisoned in a maximum security area while in Vietnam, that 
he witnessed a soldier being killed upon his arrival in 
Vietnam (the airfield was under enemy attack), and that he 
was once fired upon by the enemy and had to return fire to 
keep from being killed.

The VA PTSD examination reflects the veteran's reported 
stressors of having been imprisoned while in service, having 
witnessed a soldier's head being blown off, and having been 
the subject of attack and having to fire back.  In summary, 
the examiner referenced the veteran's stressors in his 
diagnosis of PTSD.  The examiner also noted that on clinical 
evaluation, the veteran had some symptoms of PTSD, including 
polysubstance abuse and depression and anxiety with recurrent 
recollections of Vietnam (both time in combat and while 
imprisoned).

Subsequent to June 1995, the RO received and considered 
additional VA outpatient treatment records (dated from 
October 1995 to September 1997).

These additional VA treatment records document the veteran's 
on-going participation and therapy in a VA PTSD group.  They 
also note current events in the veteran's life and his 
approaches to dealing with these situations.  There is no 
discussion of the veteran's service in Vietnam.

III.  Analysis

In June 1995, the RO denied the veteran's claim of service 
connection for PTSD, stating that while there was a clinical 
diagnosis of PTSD, there was no evidence of record 
corroborating the veteran's history of reported stressful 
events.  The RO also stated that a stressful incident due to 
the veteran's own willful misconduct could not, by law, be 
used as the basis to award service connection.  Subsequent to 
June 1995, the RO received and considered additional VA 
treatment records, which documented the veteran's 
participation in a VA PTSD group.  While the Board recognizes 
the presumption of credibility afforded evidence presented by 
a veteran in an attempt to reopen a final decision, it does 
not find this additional evidence to be new and material, as 
required by law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Specifically, while the VA outpatient treatment records are 
new to the evidence of record, in that they were not before 
the RO in June 1995, they are not material.  For evidence to 
be considered sufficient to reopen a prior denial, it must be 
both new and material.  38 C.F.R. § 3.156(a).  In this 
instance, these additional records are of limited evidentiary 
value, as they offer nothing in the way of corroborating the 
veteran's reported history of stressful events while in 
Vietnam.  Rather, at most, they simply work to reinforce the 
earlier clinical diagnosis of PTSD.  As such, they do not 
bear directly and substantially upon the matter under 
consideration, i.e., service connection.  Here, the Board 
stresses that the RO initially denied service connection 
based, in part, on the absence of corroborating evidence as 
to the veteran's reported in-service stressors.  As noted 
above, these records are completely silent as to the 
veteran's service in Vietnam.  In effect then, they in no way 
contribute to a more complete picture as to the veteran's 
assertions of entitlement to service connection for PTSD.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In light of the evidence and law discussed above, therefore, 
the Board concludes that no new and material evidence has 
been submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for PTSD.

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the RO's June 1995 rating 
decision and the statement of the case (dated in August 
1998), the Board finds that the veteran has been adequately 
informed of the evidence required in this case and afforded 
an opportunity to respond.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for PTSD, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171 
(1996).


ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for PTSD.


REMAND

Review of the veteran's claims file and the procedural 
development contained therein shows that the RO attempted to 
obtain the veteran's Social Security Administration (SSA) 
records in January 1995 and in March 1995.  An administrative 
note (dated in April 1995) indicates that the RO was informed 
by an individual at SSA that a consent form, signed by the 
veteran, was necessary for release of his records.  In the 
June 1995 rating decision, in which the RO denied the 
veteran's claim of entitlement to a nonservice-connected 
pension, the RO stated that it had indeed submitted a request 
for records with the veteran's signed authorization.  
Ultimately, however, these records were never obtained and 
incorporated into the veteran's claims file.  Further, the 
Board notes that there is no indication in the record that 
the RO ever attempted to obtain the veteran's SSA records 
after the veteran once again submitted a claim for 
nonservice-connected pension, in July 1997.

Given that a veteran seeking entitlement to a nonservice-
connected pension must demonstrate that he is so disabled 
that he cannot work on a regular basis and earn a living, due 
to a disability or disabilities permanent in nature, the 
Board concludes that the veteran's SSA records are necessary 
for an equitable disposition of this issue.  Additionally, 
the Board notes controlling law that holds that VA's duty to 
assist the veteran in developing facts pertinent to his claim 
specifically includes requesting information from other 
federal departments or agencies.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 364 (1992).  Here, although SSA decisions 
regarding a veteran's unemployability are not controlling for 
VA determinations, this evidence is relevant to the 
determination of the veteran's ability to secure and follow a 
substantially gainful occupation under applicable VA 
legislation.  Id. at 370.

In light of the above, accordingly, the issue of entitlement 
to a nonservice-connected pension will not be decided pending 
a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of the veteran's SSA 
records pertaining to his receipt of 
disability benefits should be obtained by 
the RO and incorporated into the 
veteran's claims file.  Such records 
should include any medical reports or 
examinations done in conjunction with 
that determination.  

2.  Upon receipt of the veteran's SSA 
records, the RO should review all of 
these records, paying particular 
attention to any medical evidence 
submitted and the bases for SSA's 
determination.

3.  The RO should then review the 
veteran's claim for a nonservice-
connected pension and all pertinent law 
and regulation, in light of the SSA 
records.  If the veteran's claim remains 
in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes a full discussion of action 
taken on the veteran's claim and the 
reasons and bases for such action.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

